Citation Nr: 0020890	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of frostbite to both feet prior to 
January 12, 1998.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of frostbite to both hands prior to 
January 12, 1998.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a cold injury to the right foot 
since January 12, 1998.

4.  Entitlement to a disability rating in excess of 20 
percent for residuals of a cold injury to the left foot since 
January 12, 1998.

5.  Entitlement to a disability rating in excess of 20 
percent for residuals of a cold injury to the right hand 
since January 12, 1998.

6.  Entitlement to a disability rating in excess of 20 
percent for residuals of a cold injury to the left hand since 
January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to March 
1948.

Service connection was granted for residuals of frostbite to 
both hands and feet by an October 1980 rating decision.  A 10 
percent disability rating was assigned, effective December 
27, 1979.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran a disability rating in 
excess of 10 percent for residuals of frostbite to both hands 
and feet.  During the course of this appeal, the veteran 
moved, and the RO in Denver, Colorado, now has jurisdiction 
over this case.

The veteran provided testimony at a personal hearing 
conducted before the RO in September 1996, a transcript of 
which is of record.

In January 2000, the RO expanded the veteran's residuals of 
frostbite into separate evaluations for the hands and feet.  
A 30 percent disability rating was assigned for the feet, 
while a 10 percent rating was continued for the hands, 
effective May 13, 1996.  Effective January 12, 1998, the 
veteran was assigned a 20 percent rating for each foot and 
each hand.  On a claim for an original or increased rating, 
the veteran is generally presumed to be seeking the maximum 
benefit allowed by law; thus, such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The medical evidence does not show that the residuals of 
frostbite to the feet have resulted in loss of toes, or 
parts, and persistent severe symptoms.

2.  The medical evidence does not show that the residuals of 
frostbite to the hands have resulted in persistent moderate 
swelling, tenderness, redness, etc. or residuals of a 
unilateral frozen hand with loss of fingers, or parts, and 
persistent severe symptoms.

3.  The "new" rating criteria for evaluation of residuals 
of cold injuries is more beneficial to the veteran than the 
"old" criteria for evaluation of residuals of frostbite.

4.  The medical evidence shows that the residuals of a cold 
injury to the veteran's right and left hand are both manifest 
by cold sensitivity and numbness, with color changes and 
locally impaired sensation.

5.  The medical evidence shows that the residuals of a cold 
injury to the veteran's right and left foot are both manifest 
by pain, cold sensitivity and numbness, with color changes 
and locally impaired sensation.

6.  The medical evidence does not show that the veteran's 
residuals of a cold injury have resulted in amputations, 
squamous cell carcinoma, scarring, peripheral neuropathy, 
Raynaud's phenomenon, or any other separate disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of frostbite to both feet prior to 
January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.104, Diagnostic Code 
7122 (1997).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of frostbite to both hands prior to 
January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.104, Diagnostic Code 
7122 (1997).

3.  The criteria for separate ratings of 30 percent for 
residuals of a cold injury to the veteran's right hand, left 
hand, right foot, and left foot are met, as of January 12, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 
(1999); VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  Service connection was granted for 
residuals of frostbite to both hands and feet by an October 
1980 rating decision.  This decision noted that the veteran's 
discharge examination noted only frostbite to both heels.  
However, a subsequent treatment report from February 1947 
showed the veteran had frostbite to both hands and feet with 
the hands swollen.  The results of a recent VA medical 
examination were also summarized.  A 10 percent disability 
rating was assigned for the disability, effective December 
27, 1979.  This evaluation was subsequently confirmed and 
continued by several rating decisions, including decisions 
issued in November 1992 and July 1993.  

In an August 1995 statement, the veteran requested 
reevaluation of his service-connected disability, contending 
that it was "worsening all the time."  

Thereafter, the veteran underwent a VA examination for 
diseases of the arteries/veins in October 1995.  On 
examination, the examiner noted that the skin of the hands 
was depigmented in splotches.  Examination of the feet 
revealed the halluces to be deviated laterally.  There was 3+ 
ankle edema.  Stasis pigmentation and dermatitis.  Pedal 
pulses were full.  It was also stated that he had "cocked 
up" toes.  Additionally, the veteran exhibited loss of 
sensation in the hands to touch, but position was intact.  
Full radial pulses were present.  It was also noted that he 
had calluses on the metatarsal areas of the feet.  The 
examiner concluded that the veteran had severe sequelae of 
frostbite affecting his avocation.  

In a November 1995 rating decision, the RO denied a 
disability rating in excess of 10 percent for residuals of 
frostbite to the hands and feet.  The veteran appealed this 
decision to the Board.  

At the September 1996 hearing, the veteran testified that he 
experienced swelling of his feet and hands.  In fact, he 
testified that both his feet and hands were swollen at the 
time of the October 1995 VA examination.  He testified that 
he wore TED hose/stockings because of the swelling in his 
legs.  Also, he testified that his toes and parts of his feet 
would go numb during cold weather.  On inquiry, he testified 
that his toes and feet felt numb about 50 to 75 percent of 
the time.  He further testified that the redness in his feet 
had never completely cleared up, and that he experienced pain 
in his feet.  The veteran testified that he was last treated 
at a VA medical facility that past August because of a 
peripheral vascular condition involving his legs.  The 
veteran stated that he sought treatment at least once a 
month, and sometimes two to three times per month.  Regarding 
his hands, he testified that he could not feel hot or cold.  
He recounted that when he took nursing training, he had 
trouble feeling a pulse because he had nerve damage, and that 
he could not move his fingers the next morning because this 
fingers were so swollen up.  Additionally, the pigment was 
"just flaking off."  The veteran emphasized that he had 
been having problems with his hands and feet ever since his 
discharge from service, and that the severity of this 
disability had increased since his last VA examination.  
Additionally, the veteran testified that he wore gloves to 
protect his hands, especially in cold weather.  It was 
contended that the veteran was entitled to a higher 
disability rating based on persistent moderate swelling, 
tenderness, and redness.

The veteran subsequently underwent several VA medical 
examinations in December 1996 regarding his claim for an 
increased rating.

On a VA examination of the skin, the examiner noted that the 
lesions the veteran had on the skin of his hands was 
vitiligo, consisting of mostly depigmentation of certain 
areas on the dorsum of both of his hands, more severe on the 
right than the left.  The examiner estimated that about 42 
percent of the skin showed depigmentation, and that it was 
less pronounced, maybe 20 percent, on the left side.  
Regarding nervous manifestations, the examiner noted that the 
veteran had some numbness of the fingers.  Based on the 
foregoing, the examiner diagnosed vitiligo of the hands.  
Additionally, he stated that he had no opinion as to whether 
there was a cause and effect relationship between the 
exposure to the cold, and the subsequent development of the 
depigmented lesions, "if there was a direct correlation one 
would see that in both the hands and the legs."  The 
examiner emphasized that, for the most part, the etiology of 
vitiligo was uncertain.

On a VA examination for diseases of the arteries and veins, 
it was noted that the veteran's medical history had no 
evidence for arterial vascular disease.  Although the pulses 
were somewhat diminished, it was stated that this would be 
the natural process of aging and atherosclerosis, with the 
veteran's obesity being a contributing factor.  It was noted 
that the veteran had had varicose veins surgery, striping and 
ligation of both lower extremities.  It was further noted 
that he wore a TED hose/stockings.  The veteran's medical 
history also included stasis dermatitis, and one episode of 
stasis ulceration of the leg, which was now completely 
epithelized, but nevertheless left a pigmented area with 
scarring.  The edema associated with this was noted to be 
minimal at the time of the examination.  Further, it was 
noted that the veteran had some spider veins clusters, 
particularly of his right ankle area.  Objective findings 
included the fact that the dorsalis pedis was 1+ on the 
right, and 2+ on the left with respect to pulsation.  The 
posterior tibials were 2+ bilaterally.  The veteran's skin 
was found to be pink, somewhat reddened.  The capillary fill 
was good, and the touch was found to be warm.  Skin 
temperature (to the touch) was found to be normal.  The 
examiner stated that paresthesias were likely, but that this 
was secondary to all of the other problems which the veteran 
had.  Additionally, the examiner found that there was no 
cardiac involvement.  Based on the foregoing, the examiner 
diagnosed varicose vein surgery, stripping, and ligation; one 
episode of stasis ulceration, stasis pigmentation.  Moreover, 
the examiner opined that the edema in the veteran legs was 
secondary to the varicose veins, rather than cold exposure.

On a VA examination of the feet, the veteran recounted the 
circumstances of his original frostbite injury.  He reported 
that he lost some skin, but that this was not a full 
thickness.  Rather, the examiner stated that it was an 
epidermal exfoliation, no full thickness of skin loss, 
necrosis, given the veteran's description.  The veteran also 
reported that he underwent recent surgery for hammertoes, 
which consisted of fusion of the proximal interphalangeal 
(PIP) joint of the third toes of the right foot, and a 
partial of the second toe.  The examiner stated that the 
veteran had significant hammertoes, a valgus deformity of the 
toes, and bunions on both feet.  Also, he had severe grade 
four pes planus of both feet.  It was further noted that the 
veteran was heavy.  Regarding the specific evaluation 
information required by the rating board, the examiner noted 
that the appearance of the feet had several factors.  One, 
was spider angioma of the ankles and feet, mild to moderate, 
particularly of the right foot.  The veteran's function was 
the result of three problems: calluses on the bottom of the 
feet, grade four pes planus, as well as bunions and hallux 
deformities of the toes and hammertoes.  With respect to 
gait, the examiner stated that the veteran had a shuffling 
gait, consistent with his flat feet.  The examiner also 
stated that he did not see any secondary skin changes on the 
feet, although there was stasis dermatitis above the ankles.  
Pulses were 1 to 2+ of the dorsalis pedis and the posterior 
tibial bilaterally.  The capillary fill was found to be 
normal, and it was noted that there was some slight rubor.  
Based upon the foregoing, the examiner opined that the 
veteran may have experienced grade one exposure and 
frostbite, but that there was no residual scarring or tissue 
loss secondary to that exposure.  The examiner stated that 
type one frostbite involved severe cold exposure without 
tissue loss.  By tissue loss, the examiner explained that he 
meant full thickness, including epidermis and dermal loss.  
The examiner also opined that the veteran had cold 
sensitivity.  However, the examiner indicated that he was not 
sure as to whether this was related to the cold exposure, as 
he stated that there were significant numbers of people who 
had cold sensitivity of the hands and fingers without serious 
underlying peripheral vascular disease.  The examiner did 
state that he did not think the veteran's swelling was 
secondary to the frostbite.  He opined that it was due to the 
varicose veins surgery, stasis dermatitis, and stasis 
ulceration compounded by the veteran's obesity.  While not 
denying the pain and suffering the veteran experienced, the 
examiner opined that he did not believe this was the cause of 
the present swelling of the feet, the varicose veins disease, 
or the cold sensitivity of the fingers and hands.  

On a VA examination of the hand, thumb, and fingers, the 
examiner noted that the veteran had a history of cold 
exposure to his fingers.  The examiner stated that there was 
no tissue necrosis, first degree of exposure with loss of 
epidermis, but no dermal involvement, and no underline 
injury.  It was noted that the distribution was the fingers.  
Additionally, there were depigmented lesions on the dorsal 
aspect of the hands.  The lesions were V-shaped on the right 
hand, and web shaped on the left.  Further, the examiner 
noted that the veteran had slight numbness of the tips of the 
fingers, and that this was commonly seen in cold exposure 
patients.  Based on the foregoing, the examiner diagnosed 
vitiligo of the dorsum of the hands.

When the case came before the Board in December 1997, it was 
noted that no VA medical treatment records were on file for 
the period indicated by the veteran at his September 1996 
personal hearing.  The Board also noted that there had been a 
proposed change to the criteria used to evaluate the 
veteran's disability, and that it was to be effective January 
12, 1998.  Accordingly, the Board remanded the case to obtain 
additional VA medical treatment records, and to accord the 
veteran a new VA examination to determine the current extent 
and severity of the residuals of frostbite.  Thereafter, the 
RO was to readjudicate the case, considering both the 
criteria for the evaluation of frostbite in effect prior to 
and beginning January 12, 1998.

Following the Board's remand, VA medical records were added 
to the file which cover a period from August 1986 to 
September 1998.  These records show treatment for various 
medical conditions, including foot problems.  For example, 
various records note treatment for venous insufficiency in 
the bilateral lower extremities with edema.  He was 
prescribed orthotics for his feet, and pressure stockings for 
his legs.  The veteran was hospitalized in May 1989 for a 
claw-toe deformity on his right second toe, during which he 
underwent extensor tendon ligation with PIP fusion.  X-rays 
taken of the right foot in May 1995 showed that there had 
been interval surgery, presumably for correction of hammer 
toe deformity of the second digit of the right foot.  It was 
noted that a wire traversed the distal phalanx and middle 
phalanx as part of a fusion at that location.  It was also 
noted that there was interval osteotomy at the distal portion 
of the middle phalanx of the third digit.  Otherwise, there 
was no evidence of fracture or dislocation.  However, it was 
noted that the veteran had persistent hammer toe deformity of 
the 4th and 5th digits.  There was also stable persistent 
deformity at the fist metatarsal phalangeal joint.  Also, an 
accessory ossification center was noted immediately adjacent 
to the navicular bone.  X-rays taken of the right foot in 
August 1996, showed no interval change in the appearance of 
the right foot, and no new abnormality was present.  Records 
from August 1997 show treatment for complaints of feet 
swelling and occasional pain.  

The veteran underwent a new VA examination for arteries, 
veins, and miscellaneous, in October 1999.  The examiner 
noted that the veteran's claims file had been reviewed.  
Additionally, it was noted that the veteran had multiple 
other medical problems that clouded the issue to some degree.  
For example, he had significant arthritis in both knees, and 
had had total knee replacements on both sides.  He also had 
significant venous varicosities which required bilateral vein 
stripping.  Regarding current symptomatology, it was noted 
that the veteran had extreme sensitivity to cold.  For 
instance, he had to wear gloves while outdoors, even in 
relatively mild summer weather.  In the winter, he was 
extremely symptomatic, wearing multiple-layer socks and 
gloves.  The veteran had no significant tissue loss secondary 
to the frostbite.  However, he did have depigmentation of 
both hands, and chronic numbness.  There was no chronic pain 
resembling causalgia or reflex sympathetic dystrophy.  Also, 
he had no disturbances of nail growth, no evidence of skin 
cancer or any chronic scars.  He did have chronic cold 
sensitivity, and it was noted that he described tingling and 
burning.  

On physical examination, the examiner noted that the veteran 
walked with a great deal of pain in his feet.  It was further 
noted that the veteran did bend over forward and, more or 
less, shuffled as quickly as he could on walking.  Skin 
examination showed his hands to be deeply pigmented to the 
wrists.  The tips of the fingers were found to be warm, and 
he had good palpable pulses.  There was no evidence of other 
scars on the tip of the fingers.  Also, there were no areas 
of ulceration.  Skin examination of the lower extremities at 
rest showed the tips of the majority of the toes to be blue.  
Nevertheless, the veteran had good pedal pulses.  He did have 
significant callus disease in the metatarsophalangeal joints 
of both lower extremities.  However, there was no evidence of 
fungal infection.  Further, no scars were present with the 
exception of those from the previous vein stripping and total 
knee arthroplasties.  Nails appeared to be normal.  Reflexes 
were within normal limits.  The veteran did have numbness of 
his hands and feet, as well as decreased sensation to 
pinprick and touch.  Motor function appeared to be relatively 
normal.  Range of motion of the upper extremities revealed 
wrist dorsiflexion to be 45 degrees, and palmar flexion 
approximately the same, bilaterally.  Ulnar deviation was 15 
degrees bilaterally, and radial deviation was 10 degrees. In 
the lower extremities, ankle dorsiflexion was no more than 10 
degrees, plantar flexion approximately 20 degrees.  Vascular 
examination revealed palpable pedal pulses.  Nonetheless, the 
veteran did have bilateral venostasis ulcers in the pretibial 
area.  However, there was no evidence of Raynaud's phenomenon 
of the toes.  It was noted that Doppler studies in 1996 were 
within normal limits.  The examiner stated that on clinical 
examination, there was no reason to expect there would be any 
change.  

Based on the foregoing, the examiner's assessments included 
persistent cold sensitivity, including numbness of the digits 
of the upper and lower extremities, which he opined was 
definitely related to the history of cold injury.  The 
examiner also noted that the veteran had an incidental 
history of severe venous varicosities that had required 
surgery in the past.  At the examination, the veteran had 
severe venostasis disease in spite of the vein stripping, 
along with venous ulcers.  Moreover, the examiner noted that 
while it was unknown whether the venous varicosities were 
related to the cold injury, this was certainly possible.  The 
examiner also noted that the veteran did have limitation of 
joint motion, which he opined could very well be due to the 
cold injury.  It was noted that X-rays would be obtained to 
further document any chronic arthritis.

VA X-rays of both wrists, conducted in October 1999 were 
negative for disease or defect.  X-rays taken of both ankles 
that same month revealed a calcification inferior to the 
lateral malleolus of the right ankle.  It was stated that 
this might be the result of old trauma or it might be 
developmental.  Otherwise, negative.

In January 2000, the RO expanded the veteran's residuals of 
frostbite into separate evaluations for the hands and feet.  
A 30 percent disability rating was assigned for the feet, 
while a 10 percent rating was continued for the hands, 
effective May 13, 1996.  Effective January 12, 1998, the 
veteran was assigned a 20 percent rating for each foot and 
each hand.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's residuals of frostbite to the hands and feet 
were evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122, 
as that Code was in effect through January 11, 1998.  Under 
this version, a 10 percent rating was warranted for residuals 
of unilateral or bilateral frozen feet (immersion foot) with 
mild symptoms and chilblains.  A 20 percent rating was 
warranted for residuals of a unilateral frozen foot with 
persistent moderate swelling, tenderness, redness, etc.; and 
a 30 percent rating was warranted for bilateral frozen feet 
with persistent moderate swelling, tenderness, redness, etc. 
or residuals of a unilateral frozen foot with loss of toes, 
or parts, and persistent severe symptoms.  A 50 percent 
rating was assigned for residuals of bilateral frozen feet 
with loss of toes, or parts, and persistent severe symptoms.  
38 C.F.R. § 4.104; Diagnostic Code 7122 (1997) (effective 
prior to January 12, 1998).

Since the veteran filed his claim and his subsequent appeal, 
the regulations pertaining to the cardiovascular system, to 
specifically include diseases of the arteries and veins, were 
revised effective January 12, 1998.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998); 62 Fed. Reg. 65,219, 65,223 
(1997).  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

Under the new criteria of Diagnostic Code 7122, a 10 percent 
rating is assigned for residuals of a cold injury when the 
disability is manifested by pain, numbness, cold sensitivity, 
or arthralgia.  A 20 percent rating is warranted when the 
disability is manifested by pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
rating is warranted when the disability is manifested by 
arthralgia or other pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.

Notes following this regulation indicated that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
Diagnostic Codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  38 
C.F.R. 
§ 4.104; Diagnostic Code 7122, including Notes 1 and 2 
(effective Jan. 12, 1998).

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: Note (1) Separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122, Note 1 (1999); 63 Fed. Reg. 
37,779 (1998).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his cold injury residuals is well-grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, VA has accorded the veteran several 
examinations in relation to this claim, as well as the 
opportunity to present testimony pertinent to his claim at a 
personal hearing.  There does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist.

In evaluating the severity of the residuals of frostbite to 
the feet under the "old criteria" the Board finds that the 
medical evidence, including the VA medical treatment records 
and the various VA examinations reports noted above, does not 
show that the feet are manifested by loss of toes, or parts, 
and persistent severe symptoms.  While the veteran has had 
surgery to correct hammer toe deformity, the medical evidence 
does not show that he has lost any toes or parts.  The Board 
also notes that the December 1996 VA examinations generally 
concluded that the veteran's swelling was not due to his 
service-connected frostbite residuals.  Additionally, the 
medical evidence tends to show that the veteran's foot 
problems are due, in part, to other medical conditions for 
which he had not been granted service connection such as his 
bilateral pes planus.  

The residuals of frostbite to the hands were evaluated as 
analogous to frozen feet under the "old" criteria found at 
Diagnostic Code 7122 (1997).  In evaluating the severity of 
the veteran's hands under the "old criteria," the Board 
finds that the medical evidence does not show that the hands 
are manifested by persistent moderate swelling, tenderness, 
redness, etc., for both hands, or residuals of a unilateral 
frozen hand with loss of fingers, or parts, and persistent 
severe symptoms.  Moreover, the symptoms noted on the above 
VA examinations appear to be no more than mild.  For example, 
while the VA examinations show that the hands are manifested 
by numbness and loss of sensation, there is no objective 
evidence, nor does the veteran allege, that the hands are 
manifested by pain.  Furthermore, the Board notes that while 
the VA medical treatment records show treatment for foot 
problems on various occasions, there does not appear to be 
any treatment for problems related to the hands.

Pursuant to Karnas, supra, and VAOPGCPREC 3-2000, the Board 
finds that the "new" rating criteria for evaluation of 
residuals of cold injuries is more beneficial to the veteran 
than the "old" criteria for evaluation of residuals of 
frostbite.  For the reasons stated above, the Board has 
determined that the veteran is not entitled to a rating in 
excess of 30 percent for his feet, nor a rating in excess of 
10 percent for the hands, under the "old" criteria.  By 
evaluating each affected part separately under the "new" 
criteria, the veteran is in receipt of a higher combined 
rating than he was eligible to receive under the "old" 
criteria.  See 38 C.F.R. § 4.25.  The "new" criteria may 
not be applied earlier than the effective date of January 12, 
1998.  VAOPGCPREC 3-2000; see also DeSousa v. Gober, 10 Vet. 
App. 461, 465-67 (1997).

Applying the "new" criteria to the facts of the instant 
case, the Board finds that the medical evidence shows that 
the residuals of a cold injury to the veteran's right and 
left hand are both manifest by cold sensitivity and numbness, 
with color changes and locally impaired sensation.  The 
October 1999 VA examiner's assessments included persistent 
cold sensitivity, including numbness of the digits of the 
upper and lower extremities, which he opined was definitely 
related to the history of the cold injury.  Also, the 
examiner noted that the veteran's hands and feet had 
decreased sensation to pinprick and touch.  Further, it was 
noted on the various VA examinations conducted in the instant 
case that the veteran's hands were depigmented.  Granted, the 
December 1996 VA examination of the skin diagnosed the 
condition as vitiligo, and emphasized that the etiology of 
vitiligo was uncertain; i.e., it was not clear that the 
depigmentation was due to the in-service cold injury.  
Moreover, contrary to the opinion of the October 1999 VA 
examiner, the December 1996 VA examination of the feet 
indicated that the cold sensitivity may not be related to the 
in-service cold injury.  However, the Board notes that the 
October 1999 VA examiner stated that he had reviewed the 
claim folder, unlike the December 1996 examiner.  Resolving 
the benefit of the doubt in favor of the veteran, the Board 
concludes that he is entitled to the next higher rating of 30 
percent under Diagnostic Code 7122 for both his right and 
left hand.  38 C.F.R. §§ 3.102, 4.3, 4.7.  The "new" 
criteria for residuals of cold injuries does not permit a 
rating in excess of 30 percent.

Regarding the veteran's feet, the Board finds that the 
medical evidence shows that the veteran's right and left foot 
are both manifest by pain, cold sensitivity and numbness, 
with color changes and locally impaired sensation.  The 
veteran has consistently complained of pain in his feet.  
Also, it was noted on the October 1999 VA examination that 
the tips of the majority of the toes were blue.  Further, as 
stated above, the October 1999 VA examiner found the veteran 
to have cold sensitivity, numbness, and decreased sensation 
to pinprick for both the hands and feet.  Resolving the 
benefit of the doubt in favor of the veteran, the Board 
concludes that he is entitled to the next higher rating of 30 
percent under Diagnostic Code 7122 for both his right and 
left foot.  38 C.F.R. §§ 3.102, 4.3, 4.7.

As an additional matter, the Board notes that the medical 
evidence does not show that the veteran's residuals of a cold 
injury have resulted in amputations, squamous cell carcinoma, 
scarring, peripheral neuropathy, Raynaud's phenomenon, or any 
other separate disabilities.  Therefore, there are no 
disabilities which require separate evaluation pursuant to 
the Notes following the "new" version of Diagnostic Code 
7122 in the instant case.  38 C.F.R. § 4.104 (1999).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of frostbite to both feet prior to January 12, 
1998, is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of frostbite to both hands prior to January 12, 
1998, is denied.

Entitlement to a disability rating of 30 percent for 
residuals of a cold injury to the right foot since January 
12, 1998, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability rating of 30 percent for 
residuals of a cold injury to the left foot since January 12, 
1998, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability rating of 30 percent for 
residuals of a cold injury to the right hand since January 
12, 1998, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability rating of 30 percent for 
residuals of a cold injury to the left hand since January 12, 
1998, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

